        Case 1:19-cv-03526-JPO-JLC Document 61 Filed 02/05/21 Page 1 of 2

                                                                                           2/5/2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
CURTIS McDANIEL,                                              :
                                                              :   ORDER
                           Plaintiff,                         :
                                                              :   19-CV-3526 (JPO) (JLC)
                  - against -                                 :
                                                              :
CITY OF NEW YORK, et al.,                                     :
                                                              :
                           Defendants.                        :
--------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.
        Pursuant to this Court’s Order dated October 9, 2020 (Dkt. No. 51), pro se

plaintiff’s second amended complaint was served on all of the newly identified john

doe defendants, except for defendants Officer Howell and Leader. The United

States Marshals Service (USMS) indicated that it was unable to serve these

defendants because (1) Officer Howell was not located at the address provided by

the City as he had been “reassigned” out of the 32nd Precinct Detective Squad (Dkt.

No. 55); and (2) the attempted service by mail via USPS at the address provided for

Leader was returned as undeliverable (Dkt. No. 59). In light of Officer Howell’s

reassignment, the City is directed to provide an updated address for Officer Howell

by February 26, 2021. Moreover, because the USMS is unable to serve Leader at

the address provided by plaintiff in his second amended complaint, plaintiff is

directed to provide the Court with a corrected address for Leader no later than

February 26, 2021.

        Finally, all defendants who have been served are directed to respond to

plaintiff’s second amended complaint by February 26, 2021. After defendants

                                                        1
      Case 1:19-cv-03526-JPO-JLC Document 61 Filed 02/05/21 Page 2 of 2




have responded to the second amended complaint, the Court will issue an order

scheduling an initial conference by telephone to discuss both the timing and scope of

discovery and the possibility of settlement.

      SO ORDERED.
Dated: February 5, 2021
       New York, New York




A copy of this Order has been mailed to:
Curtis McDaniel
NYSID: 00474252R
B&C No. 3491901551
Bare Hill C.F.
Caller Box 20
181 Brand Rd.
Malone, NY 12953




                                          2
